Citation Nr: 0831250	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension. 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to service 
connection for hypertension at a 0 percent disability rating, 
effective March 13, 2003; and denied entitlement to service 
connection for hepatitis C.

In May 2008, the veteran attended a hearing before the 
undersigned at the RO.  The transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran's diastolic blood pressure readings are 
predominantly less than 100; and systolic readings are 
predominantly less than 160.

2.  Current hepatitis C is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hypertension have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2007).

2.  Service connection for hepatitis C is warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Regarding the claim for entitlement to service connection for 
hepatitis C, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decisions in this appeal, further assistance is unnecessary 
to aid the veteran in substantiating his claim.  

Regarding the initial evaluation for hypertension, this 
appeal arises from the initial evaluation provided after the 
grant of service connection.  The court's have held that were 
the underlying claim for service connection has been granted 
and there is disagreement as to downstream questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The issue in this 
appeal arises from the veteran's disagreement with the rating 
established with the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements. Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice by the 
veteran or his representative.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

I.  Entitlement to an initial compensable evaluation for 
hypertension.

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

Service treatment records show that the highest reported 
diastolic blood pressure reading was 80 and the highest 
systolic blood pressure reading was 138.

In May 1984 the veteran presented to the VA Medical Center 
(VAMC) for treatment.  His blood pressure was 120/90.

In February 2002 the veteran underwent an Agent Orange 
examination at the VAMC.  His blood pressure was 139/89.  

In March 2003 the veteran underwent treatment at the VAMC.  
The veteran's blood pressure recording was 182/93.

The veteran underwent treatment in April 2003.  His blood 
pressure was 133/84.

In August 2003, the veteran's blood pressure was 148/80.

In September 2004 the veteran underwent a VA examination for 
hypertension.  The veteran was diagnosed in March 2003 with 
hypertension as a result of his diabetes.  He took daily 
amounts of hydrochlorothiazide and lisinopril.  The veteran's 
blood pressure recordings were 158/80, 152/89 and 150/87.  
The diagnosis was essential hypertension which was worsened 
due to his uncontrolled diabetes.

The veteran underwent another VA examination in February 
2005.  His blood pressure recording was 144/84.  

The veteran again underwent a VA examination in May 2007.  He 
reported that he was retired.  The examiner noted that the 
veteran's blood pressure recording in April 2007 was 130/82.  
At the examination the recording was 135/80.  The diagnosis 
was hypertension related to diabetes mellitus.

The veteran underwent treatment at the VAMC in October 2007.  
His blood pressure recording was 138/82.

At his May 2008 hearing, the veteran testified that he was on 
medication for his hypertension.  He stated that his blood 
pressure was controllable as long as he treated it with 
medication and exercise.

Analysis

The rating schedule provides for a 10 percent evaluation for 
hypertension manifested by diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2007).

Since the effective date of service connection, there has 
been one instance, in March 2003, when the veteran had a 
systolic reading of 160 or more.  Less than a month later the 
veteran's systolic reading was well under 160.  The remaining 
systolic readings have all been under 160 and have not 
approximated this number.  There have been no recorded 
instances at any time since the effective date of service 
connection of a diastolic blood pressure reading of 100 or 
more, nor have readings approximated those numbers.  The 
evidence is therefore against a finding that diastolic blood 
pressure is predominantly 100 or more or that systolic blood 
pressure is predominantly 160 or more.

The record does show that the veteran takes medication for 
hypertension.  He contends that his blood pressure would be 
much worse if he did not take such medication.  This may be 
true, but evaluations are intended to compensate for actual 
rather than potential disability.  See 38 C.F.R. § 4.2 (2007) 
(current evaluations must accurately reflect the disability 
present).

It is also true that a 10 percent rating is provided where 
medication is needed and there is a history of diastolic 
readings that were predominantly 100 or more.  The veteran 
requires medication to control his blood pressure as he 
indicated taking lisenopril and hydrochlorothiazide.  The 
veteran's diastolic blood pressure, however, has never been 
100 or more. 

As there is no evidence of predominant blood pressure 
readings that meet or approximate the criteria for a higher 
rating, the preponderance of the evidence is against the 
assignment of an initial compensable evaluation for his 
service connected hypertension at any time since the 
effective date of service connection.   38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.7, 4.21.

Additionally, the veteran has not contended, nor is there 
evidence, that his hypertension results in marked 
interference in employment nor has it required any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1). 

II.  Entitlement to service connection for hepatitis C.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The service treatment records are negative for treatment, 
complaints or diagnosis of hepatitis C. 

In March 2002 the veteran sought evaluation for diabetes 
mellitus at the Austin Regional Clinic.  He was found to have 
hepatitis C.  In March 2002, Dr. Thomas Zavelta reported that 
the veteran was followed by VA for treatment of hepatitis C.  
A diagnosis of hepatitis C was reported.

In June 2003 the veteran presented to the VAMC for evaluation 
of hepatitis C that was found on testing in 2002.  The 
veteran served in Vietnam but was not exposed to blood.  He 
had no transfusions prior to 1992 and had no civilian blood 
exposure.  He did not use IV drugs or cocaine.  He had no 
tattoos and no body piercings.  He had multiple partners but 
protected sex.

At his May 2008 hearing, the veteran testified that he was 
exposed to blood in Vietnam as he handled the wounded, and 
was exposed to blood on a razor.  Other than these instances, 
he did not have any other possible exposures to hepatitis C.

In a May 2008 letter, a doctor at the Austin, Texas VAMC 
stated that given the veteran's prior military history and 
exposure to blood and no other risk factors of possible modes 
of transmission, it was most likely that he contracted 
hepatitis C and blood exposure in the military.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as there is a current 
diagnosis of hepatitis C.

The remaining determinations involve whether there was an in- 
service disease or injury and whether there is a causal 
relationship between the present disability and the disease 
or injury during service.

The available service treatment records are negative for any 
reports or manifestations of hepatitis C.  However, the 
veteran has offered competent testimony as to exposure in 
service.  The veteran received the Combat Infantryman Badge, 
which denotes participation in combat.  His reports of 
exposure to blood from being around the wounded are 
consistent with the circumstances of his combat service.  As 
such, his in-service exposure to blood is presumed.  
38 U.S.C.A. § 1154(b) (West 2002).

There is no evidence to rebut his testimony that the exposure 
occurred.  The record, thus, supports a finding of a disease 
or injury in service.

The remaining question is whether the current disability can 
be linked to disease or injury in service. The May 2008 
treating doctor at the VAMC has provided a competent opinion 
linking the current disability to the in-service blood 
exposure.  There is no competent evidence against the VAMC 
doctor's conclusion that the veteran's hepatitis C is as 
likely as not related to an in-service injury.   Resolving 
reasonable doubt in the veteran's favor, the claim is 
granted. 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an initial compensable evaluation for 
hypertension is denied. 

Entitlement to service connection for hepatitis C is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


